—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered April 11, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was penalized for going to trial rather than accepting a plea agreement, is unpreserved for appellate review, having never been raised before the sentencing court (see, People v Giordano, 87 NY2d 441; People v Hurley, 75 NY2d 887). In any event, it is firmly established that a sentence imposed after trial may be more severe than that proposed in connection with a plea (see, People v Clarke, *307195 AD2d 569, 570-571; People v Nelson, 179 AD2d 784, 786). Here, the sentencing minutes indicate that the court relied upon the appropriate factors in sentencing the defendant to a higher sentence than that which was offered during plea negotiations (see, People v Diaz, 190 AD2d 685, 687).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). S. Miller, J. P., Sullivan, Krausman and H. Miller, JJ., concur.